EXHIBIT D
BY EFILING AND ELECTRONIC MAIL

The Honorable Barbara Jaffe

Supreme Court of the State of New York
County of New York

60 Centre Street

New York, New York 10007

RE: Genger, et al. v. Genger, et al.,
Index No. 651089/2010

Dear Justice Jaffe:

I write on behalf of the parties to the settlement agreement that was submitted
in camera to Your Honor yesterday, including Arie and Orly Genger and my clients,
the Trump Group. A material term of the agreement among the settling parties was
the dismissal of all claims presently pending against one another, in whatever
capacity they were brought. Certain of Orly Genger's claims against the Trump
Group in this action have been held by Justice Feinman to be derivative in nature,
brought by Orly on behalf of the Orly Genger 1993 Trust. (As I said on the call with
the Court yesterday, the Trump Group argued that Orly lacked standing to bring such
claims on behalf of the Orly Genger 1993 Trust, but Justice Feinman rejected our
arguments.) The language that was drafted during yesterday's conference call as a
potential "fix" for the issues raised by Mr. Dellaportas — that "nothing contained [in
the Order] shall in any way affect any derivative claims presently before the Court" -
- would have the effect of not dismissing Orly Genger's derivative claims against the
Trump Group, contrary to the agreement of the settling parties. Excluding such
claims from the claims that are to be dismissed is not what the Trump Group
bargained and paid for in the settlement, and as a consequence we cannot stipulate to
the entry of an order that includes such carve-out language. (I apologize to the Court
for not having affirmatively objected to this language during yesterday's call; though

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
ONE RODNEY SQUARE
P O B Oo x 6 3 6 FIRM/AFFIUATE OFFICES
BOSTON
WILMINGTON, DELAWARE 19899-0636 CHICAGO
——_ HOUSTON
TEL: (302) 651-3000 en ome
FAX: (302) 651-3001 PALO ALTO
www.skadden.com WASHINGTON, D.C.
DIRECT DIAL BEIJING
= 7O BRUSSELS
(302) 434-3070 HONG KONG
EMAIL ADDRESS
THomaS .ALLINGHMAN@SKADDEN.COM Moscow
MUNICH
PARIS
SAO PAULO
SHANGHAI
June 28, 2013 SINGAPORE
SYDNEY
TOKYO
TORONTO

VIENNA
The Honorable Barbara Jaffe
June 28, 2013
Page 2

I did express concern about drafting language by committee on the telephone, I
needed to compare the terms of our settlement agreement to the proposed language
before the conflict between the two became apparent to me.)

The Second Amended Stipulation and Order of Discontinuance with
Prejudice (Docket No. 471) (the "Stipulation and Order") that Ms. Wachtler
previously submitted was intended to reflect the agreement of the settling parties
regarding dismissal of all claims they have against one another and was agreed to by
all of the parties to that stipulation and order. The Trump Group cannot support or
stipulate to an order that does not effect a dismissal of all claims that the members of
the AG Group, including Orly Genger, have pending against my clients, and none of
the parties ever intended for the Trump Group to do that. For these reasons, we (and
all the settling parties) respectfully request that the Court enter the Stipulation and
Order previously submitted to the Court. Of course, nothing in the Stipulation and
Order precludes the Orly Trust from commencing a lawsuit for claims it may have
against any dismissed party or from pursuing claims in the action titled Dalia
Genger, as trustee of the Orly Genger 1993 Trust, v. TR Investors, LLC, et al., C.A.
No. 6906-CS (Del. Ch.).

I am, of course, available at the Court's call should the Court have any
questions concerning this matter.

Respectfully,
/s/ Thomas J. Allingham IT

Thomas J. Allingham II

cc: All Counsel of Record (by eFiling and Electronic Mail)

718060-WILSRO1A - MSW
